UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported): May 24, 2012 (May 23, 2012) NATIONAL FINANCIAL PARTNERS CORP. (Exact name of registrant as specified in its charter) Delaware 001-31781 13-4029115 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 340 Madison Avenue, 20th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 301-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May 23, 2012, National Financial Partners Corp. (the “Company”) held its 2012 Annual Meeting of Stockholders.The Company’s stockholders voted on the following matters: (1) the election of eight directors to the Company’s Board of Directors, (2) an advisory vote on executive compensation and (3) the ratification of the Company’s appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ended December 31, 2012. Each matter was described in detail in the Company’s Definitive Proxy Statement, filed with the Securities and Exchange Commission on April 9, 2012. The results of the stockholders’ votes are reported below. Proposal I: Election of Directors Nominee For Against Abstain Broker Non-Vote Jessica M. Bibliowicz Stephanie W. Abramson Patrick S. Baird R. Bruce Callahan John A. Elliott J. Barry Griswell Marshall A. Heinberg Kenneth C. Mlekush Proposal II: Advisory Vote on Executive Compensation For Against Abstain Broker Non-Vote Proposal III: Ratification of Appointment of Independent Registered Public Accounting Firm For Against Abstain Broker Non-Vote 0 Item 7.01Regulation FD Disclosure. On May 24, 2012, the Company issued a press release announcing the results of its 2012 Annual Meeting of Stockholders.A copy of the press release is filed as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release, dated May 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Financial Partners Corp. Date: May 24, 2012 By: /s/ Donna J. Blank Name: Donna J. Blank Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated May 24, 2012
